Citation Nr: 0922049	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  09-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected chronic brain syndrome (CBS) with headaches due to 
an intracranial infection, currently evaluated as 30 percent 
disabling. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  By that rating action, the RO continued a 
30 percent rating to the service-connected CBS with headaches 
due to an intracranial infection.  

This appeal also stems from a September 2008 rating action, 
which reopened a previously denied claim for service 
connection for right ear hearing loss, and denied the claim 
on the merits.  

In his substantive appeal, the Veteran indicated that he was 
only seeking appellate review of the issue of whether new and 
material evidence had been received to reopen a previously 
denied claim for service connection for right ear hearing 
loss.  However, he also stated that, "[i]f there was better 
test or another specialist to do a in-depth exam they could 
make a better decision on this issue and my other hearing 
issues as well, along with the headaches."  

In view of the Veteran's contention regarding his headaches, 
the Board has assumed that he has not withdrawn the issue of 
entitlement to an increased evaluation for service-connected 
CBS with headaches due to an intracranial infection.  Thus, 
this issue remains in appellate status and will be discussed 
in the decision below.  Myers v. Derwinski, 1 Vet. App. 127 
(1991) (Holding that the Board is obligated to review all 
issues which are reasonably raised from a liberal reading of 
the appellant's substantive appeal); see Sondel v. Brown, 6 
Vet. App. 218 (1994); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The Veteran has also raised a claim of entitlement to an 
increased compensable rating for left ear hearing loss.  
(See, July 2008 letter from the Veteran's representative to 
VA and VA Form 9, dated and signed by the Veteran in January 
2009).  Thus, the issue of entitlement to an increased 
compensable rating for left ear hearing loss is REFERRED to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of chronic brain syndrome (CBS) with headaches due 
to an intracranial infection, currently evaluated as 30 
percent disabling is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service 
connection for right ear hearing loss in a June 1994 rating 
decision.  The RO provided notice of this action in June 
1994, but a timely appeal was not perfected.

2.  The RO last finally denied the Veteran's claim for 
service connection for right ear hearing loss in a January 
2002 rating decision.  The RO provided notice of this action 
in January 2002, but a timely appeal was not perfected.

3.  The evidence added to the record since the January 2002 
RO decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for right ear 
hearing loss, and raises a reasonable possibility of 
substantiating the claim.

4.  The Veteran's right ear hearing loss was not diagnosed 
until several decades after service discharge and has not 
been linked by competent medical evidence to service.  





CONCLUSIONS OF LAW

1.  The unappealed January 2002 rating decision denying 
service connection for right ear hearing loss is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for right ear hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Specific to requests to reopen a previously denied claim, the 
veteran must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).

Here, concerning the new and material evidence claim decided 
in the decision below, VA provided the veteran with notice as 
required by Kent in a pre-adjudication letter, dated in June 
2008.  The letter informed the veteran that he needed to show 
new and material evidence to reopen his previously denied 
claim for service connection for right ear hearing loss.  The 
June 2008 letter also generally notified of the types of 
evidence VA would assist him in obtaining, and the letter 
advised that he should send information or evidence relevant 
to the claim to VA.  In addition, the RO provided notice of 
the law and governing regulations, notice of the reasons for 
the determination made regarding the claim, and also informed 
the veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.

The Veteran has been provided pertinent notice under 38 
U.S.C.A. § 5103 concerning what evidence is necessary to 
substantiate that element or elements required that were 
found insufficient in the previous January 2002 denial.  This 
is true, even though the June 2008 letter referred to a final 
RO decision dated in June 1994, rather than the last final 
decision dated in January 2002.  Any error in the content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

For the reasons above the Board finds that VA substantially 
complied with the specific notice requirements for claims to 
reopen based on new and material evidence.  Moreover, the RO 
reopened the claim, provided the Veteran with a medical 
examination, and readjudicated the claim on the merits.  
Thus, there is no prejudice to the Veteran from any notice 
error.  38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (2007) (Holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant 
not entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)  

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via a November 2007 letter, VA 
informed the veteran of the Dingess elements.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his new and material claim decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the veteran's service treatment records, post-
service VA and private medical reports, along with statements 
of the veteran and his representative, have been obtained and 
associated with the claims files.  There is no indication 
that any other treatment records exist that should be 
requested, or that any pertinent evidence has not been 
received.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Merits Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain enumerated disorders, such as sensorineural hearing 
loss, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year following 
separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The Veteran contends that his current right ear hearing loss 
is the result of in-service noise exposure, as well as having 
undergone brain surgery (i.e., bifrontal craniotomy) for the 
treatment of meningitis during military service.  (See, VA 
Form 21-4138, Statement in Support of Claim, dated and signed 
by the Veteran in December 1993, and September 2008 VA 
examination report).  
He maintains that he has had post-service occupational and 
recreational noise exposure without the benefits of having 
worn ear protection.  A claim for service connection for 
right ear hearing loss was previously considered and last 
finally denied by the RO in a January 2002 rating decision.  
The Veteran did not perfect a timely appeal and, as such, the 
January 2002 decision represents a final decision.  38 
U.S.C.A. § 7105(a).

In the appealed September 2008 rating decision, the RO 
reopened the previously denied claim for service connection 
for right ear hearing loss, and denied the de novo claim on 
the merits.  

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

The Board finds that as new and material evidence has been 
received (i.e., medical evidence that addresses the 
etiological relationship between the Veteran's right ear 
hearing loss and his period of military service, as well as 
evidence of hearing loss within the regulatory definition of 
that disorder), the previously denied claim for service 
connection for right ear hearing loss is reopened.  

In denying entitlement to service connection for right ear 
hearing loss in a January 2002 decision, the RO concluded 
that the "new" evidence of record did not discuss the 
"origin" of the Veteran's right ear hearing loss.  Since 
the issuance of the RO's January 2002 rating decision, 
evidence added to the record includes, but is not limited to, 
a September 2008 VA examination report, containing an 
opinion, albeit an unfavorable one, addressing the 
etiological relationship between the Veteran's right ear 
hearing loss and his period of military service.

The September 2008 VA examination report pertains to an 
unestablished fact of the underlying claim for service 
connection for right ear hearing loss that was not previously 
before the RO in January 2002--medical evidence addressing 
the "orgin" of the Veteran's currently diagnosed right ear 
hearing loss and its etiological relationship to his period 
of military service.  The newly received evidence raises a 
reasonable possibility of substantiating the claim for 
service connection for right ear hearing loss.  The newly 
received evidence is new and material, and the claim of 
entitlement to service connection for right ear hearing loss 
is, therefore, reopened.

Having reopened the claim of entitlement to service 
connection for right ear hearing loss, the Board will now 
analyze this issue on a de novo basis.  After having 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
service connection for right ear hearing loss and the appeal 
will be denied.

It is not in dispute that the veteran presently has right ear 
hearing loss for VA compensation purposes.  Here, audiometric 
findings obtained from VA in September 2008 reflect the 
required thresholds for a finding of hearing impairment in 
the right ear under 38 C.F.R. § 3.385.  Thus, the question 
remains whether there is competent evidence of a nexus 
between the Veteran's right ear hearing loss and his period 
of military service. 

The Veteran's DD 214 reflects that he served in the United 
States Army from July 1951 to August 1954.  His most 
significant duty assignment was listed as "Service Battery 
756th Field Artillery Battalion."  He was awarded the Army 
of Occupation Medal (Germany) and National Defense Service 
Medal.  The Board concedes that the veteran was exposed to 
acoustic trauma in service, as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a). 

However, service treatment records are wholly devoid of any 
clinical findings of any right ear hearing loss.  A July 1951 
service enlistment examination report reflects that the 
Veteran's ears were evaluated as "normal."  The Veteran 
scored 15/15 per the whispered and spoken voice test.  
Records contemporaneous with the July 1954 bilateral 
craniotomy do not contain any subjective complaints or 
clinical findings referable to the right ear.  An August 1954 
service separation examination report reflects the Veteran's 
ears were evaluated as "normal."  The Veteran scored 15/15 
per the whispered and spoken voice test.  

The first post-service medical evidence of right ear hearing 
loss for VA compensation purposes was not until the early 
1990's, several decades after the Veteran was discharged from 
service in 1954.  (See, November 1993 audiogram results, 
prepared and submitted by Mercy Center for Health Services).

Thus, there is no evidence of any right ear hearing loss for 
VA compensation purposes until decades after his separation 
from service in 1954.  This fact weighs against the veteran's 
claim for service connection for right ear hearing loss.  The 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
This is evidence against a finding that the post service 
disability "may be" associated with the veteran's period of 
military service.  

Other medical evidence that weighs against the Veteran's 
claim for service connection for right ear hearing loss is a 
September 2008 VA audiologist's opinion, which was prepared 
after a review of the service treatment records and an 
absence of medical evidence of right ear hearing loss until 
1993.  The VA audiologist opined that, "[t]he veteran's 
right hearing loss is not at least as likely as not due to 
service noise exposure or to brain surgery while in the 
service.  It is this examiner's opinion that the veteran's 
right hearing loss was at least as likely as not aggravated 
by causes outside of service, which could include 
occupational and recreational noise exposure as reported by 
the veteran."  (See, September 2008 VA examination report). 

In contrast to the September 2008 VA audiologist's opinion, 
is an October 1993 private physician's statement that is 
supportive of the Veteran's claim.  At the time of evaluation 
in October 1993, the Veteran reported that he worked in an 
automobile body shop painting cars.  The Veteran also 
indicated that he had developed meningitis during military 
service and that he had undergone brain surgery.  After a 
recitation of the Veteran's service and post-service history, 
the private physician opined, "He has significant 
sensorineural hearing loss which is likely in a large part 
service connected due to his meningitis and brain surgery."  
(See, October 1993 report, prepared and submitted by 
Watertown Ear, Nose and Throat Group, M. D., P.C.).  

The October 1993 private physician's statement is clearly 
based on the information provided by the Veteran, as the 
record is devoid of any indication by the private physician 
that he had reviewed the Veteran's service treatment records 
and post-service medical reports prior to rendering his 
opinion.  The United States Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for right ear hearing loss.

The Board is cognizant of the Veteran's representative's 
assertion that the September 2008 VA examination is 
inadequate because it was performed by an audiologist, as 
opposed to a physician.  However, the VA audiologist's 
September 2008 opinion was provided after an appropriate 
accounting of the entire claims files, to include the 
Veteran's service treatment records and post-service medical 
evidence.  In addition, the September 2008 VA audiologist 
supported his opinion with facts from the Veteran's claims 
files and medical rationale.  Under these circumstances, 
there is no basis in the record for finding the opinion 
offered by the September 2008 VA audiologist to be inadequate 
in this case, and there is no basis for otherwise finding 
that the Veteran's right ear hearing loss is causally related 
to his period of military service.

The Veteran contends that his current right ear hearing loss 
is causally linked to his period of active military service.  
However, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  In any 
event, the Board finds that the medical opinion offered by 
the trained VA audiologist, in consideration of the evidence 
in the claims files, carries more probative weight than the 
Veteran's impressions in addressing the question of medical 
causation in this case.

Accordingly, the preponderance of the evidence of the record 
is against finding a competent medical basis upon which to 
find that the Veteran's right ear hearing loss  has any 
objective relationship to his period of military service, or 
that it was manifested to a compensable degree within a year 
of service discharge.  Thus, service connection for right ear 
hearing loss, is denied.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

New and material evidence having been received, the 
previously denied claim for service connection for right ear 
hearing loss is reopened; to this extent only the appeal is 
granted.

Service connection for right ear hearing loss, is denied.


REMAND

The Board has determined that additional development is 
warranted of the Veteran's claim for an increased evaluation 
for his CBS with headaches due to an intracranial infection, 
currently evaluated as 30 percent disabling.  

The service-connected CBS with headaches due to an 
intracranial infection is currently rated as 30 percent 
rating under the previously applicable Diagnostic Codes 9302-
9305.  See 38 C.F.R. §§ 4.132, Diagnostic Code 9302 (dementia 
associated with intracranial infections other than 
syphilis)(1996); 38 C.F.R. § 4.130, Diagnostic Code 9305 
(vascular dementia) (2008).  The current 30 percent 
disability rating assigned to the service-connected CBS with 
headaches due to an intracranial infection has been in effect 
since August 11, 1954.  In its last adjudication of this 
disorder, the RO applied the provisions of 38 C.F.R. § 4.130, 
including the Schedule of ratings for mental disorders.  See 
January 2009 Statement of the Case.    

The law provides that a grant of service connection may be 
appropriate for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition. Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, in assigning an appropriate 
rating, the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. 4.14 must be considered. That is, the 
evaluation of the same disability under various diagnoses is 
to be avoided. 38 C.F.R. 4.14; see Fanning v. Brown, 4 Vet. 
App. 225 (1993).  Inquiry must therefore be undertaken to 
ascertain whether there exists any non-overlapping symptoms 
of the disorder in question which would result in a separate 
disability ratings.

The Veteran's primary complaint appears to be severe and 
recurring headaches. However, medical evidence is of record 
indicating that the Veteran may have headaches from use of 
nitroglycerin tablets for treatment of coronary artery 
disease and sinusitis.  See March and June 2007 VA treatment 
records. Further, while the Veteran is in receipt of service 
connection for CBS which has been evaluated as a 
physiological mental disorder, the Veteran is also diagnosed 
has having, among other non-service-connected disorders, 
Alzheimer's disease, diabetes type II, hypertension, and 
dementia.  

The medical evidence is therefore inadequate to determine if 
the Veteran's headaches and cognitive impairment are the 
result of service-connected CBS, or non-service-connected 
disorders.  

Regulations pertaining to rating traumatic brain injury (TBI) 
Diagnostic Code 8045 could also be applicable to the 
Veteran's increased evaluation claim.  See, 38 C.F.R. § 
4.124a (2008).  These regulations were amended in September 
2008.  73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  This new 
rating criteria is effective October 23, 2008, and applies to 
"all applications for benefits received by VA on or after 
October 23, 2008."  Id. at 54,693.  In the present case, as 
the Veteran's claim for an increased rating for his CBS with 
headaches due to an intracranial infection was received by VA 
prior to October 2, 2008, the regulatory change is not 
applicable.  

Pursuant to Diagnostic Code 8045, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., associated with the injury will 
be rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045- 8207).  Purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, and will not be combined 
with any other rating for a disability due to brain trauma.  
Finally, ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma. 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

The Veteran has not been afforded a VA psychiatric 
examination, which addressed the criteria for mental 
disorders listed at 38 C.F.R. § 4.130.  Instead, he received 
VA brain and spinal cord and neurological examinations in 
August 2001 and December 2007, respectively.  Because 
traumatic brain injury may be rated based on both the 
physical and the psychiatric components of the disease, the 
Veteran should undergo thorough neurological and psychiatric 
examinations that address all aspects and severity of the 
disability.

Thus, VA neurological and psychiatric examinations are 
necessary to determine the psychiatric and neurological 
residuals of the Veteran's service-connected CBS with 
headaches due to an intracranial infection.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the service-
connected CBS with headaches due to an 
intracranial infection that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims files.  

2.  Following a reasonable period of 
time or upon the Veteran's response, 
schedule the Veteran for appropriate 
medical examinations, to be determined 
by the RO/AMC, to determine the mental 
and physical impairment resulting from 
the service-connected chronic brain 
syndrome. 

The following considerations will 
govern the examinations:

a.  The claims files, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiners in conjunction with the 
examination, and the examiners 
must report receipt and review of 
these materials in any report 
generated as a result of this 
remand.  

b.  Any indicated studies should 
be performed.  The examination 
report must provide complete 
rationale for all opinions and 
must address the following 
matters:
    
(a) Describe in detail all 
subjective complaints and 
whether each complaint is a 
residual of the service-
connected CBS with headaches 
due to intracranial infection;  

(b)  If there is any cognitive 
impairment present, state the 
diagnosis of such impairment, 
and whether it is related to 
the service-connected CBS or 
non-service-connected 
Alzehimer's disease or other 
dementia.   

(c) Identify all neurological 
residuals of the Veteran's CBS 
with headaches due to 
intracranial infection and 
specifically address whether 
the Veteran has hemiplegia, 
epileptiform seizures, facial 
nerve paralysis (Diagnostic 
Codes 8205-8412), or any other 
purely neurological 
disabilities associated with 
trauma to the brain;

(d) Describe the effects that 
the Veteran's service-connected 
disability CBS with headaches 
due to an intracranial 
infection, as separated from 
any other cause of headaches 
has on his daily activity and 
how the disability impairs him 
functionally.
    
 (e) All opinions should be 
supported by a clear rationale, 
and a discussion of the facts 
and medical principles involved 
must be included. If the 
examiner or examiners cannot 
respond to the inquiries 
without resort to speculation, 
they should so state. 

3.  The RO/AMC will then review the 
Veteran's claims files and ensure that 
the foregoing development actions have 
been conducted and completed in full.  
If further action is required, it 
should be undertaken prior to any 
further adjudication of the remanded 
increased evaluation claim. 

4.  Thereafter, the claims files must 
be reviewed to ensure that all of the 
foregoing requested development has 
been completed.  Then, the pending 
claim of entitlement to an increased 
rating for CBS with headaches due to an 
intracranial infection, currently 
evaluated as 30 percent disabling, must 
be readjudicated. 

The RO/AMC's attention is called to the 
rulings in Butts v. Brown, 5 Vet. App. 
532 (1993)(Holding that one Diagnostic 
Code may be more appropriate than another 
based on such factors as an individual's 
relevant medical history, the current 
diagnosis and demonstrated 
symptomatology) and Esteban, discussed 
above.  

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, 
which should include a discussion of 
the criteria of Diagnostic Codes 8045, 
8100, 8205-8412, and 9304, as well as 
any other criteria that are 
appropriate.  Thereafter, the case 
should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
increased evaluation claim for CBS with headaches due to an 
intracranial infection.  His cooperation in VA's efforts to 
develop this claim including reporting for the scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of his increased 
evaluation claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


